                             Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 1 of 9
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Western District
                                                                    __________  District of
                                                                                         of __________
                                                                                            Texas
                    AMERICAN STEWARDS OF                                                         )
                        LIBERTY, et al.
                                                                                                 )
                                          v.                                                     )         Case No.: 1:15-cv-01174-LY
         DEPARTMENT OF THE INTERIOR, et al.                                                      )
                                                                                                 )

                                                                                 BILL OF COSTS
                                                                                                                                               Defendants and Defendant-Intervenors,
Judgment having been entered in the above entitled action on                                         03/28/2019                  against jointly and severally                           ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $               400.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             97.65

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .
Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $               497.65

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:              s/ Paul S. Weiland
                          Name of Attorney: Paul S. Weiland
For:                          Plaintiffs AMERICAN STEWARDS OF LIBERTY, et al.                                                                        Date:          04/09/2019
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
                       Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 2 of 9
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.




        Print                        Save As...                                                                                         Reset
              Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 3 of 9


             American Stewards of Liberty, et al. v. United States Fish Wildlife Service, et al.
                          U.S.D.C., W.D. Texas, Case No. 1:15-cv-01174-LY

                         ITEMIZATION OF COSTS FOR BILL OF COSTS

Date          Narrative                                              Cost Description        Amount
12/15/2015    Plaintiffs' Complaint for Declaratory Judgment and Filing Fee                   $400.00
              Injuctive Relief
                                                                     Total Fees of the Clerk: $400.00
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.75
              Department of the Interior in Washington, DC (per 2nd-Day, U.S. Postal
              FRCP rule 4(i))                                        Service
                                                                     Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.75
              U.S. Fish and Wildlife Service in Washington, DC 2nd-Day, U.S. Postal
              (per FRCP rule 4(i))                                   Service
                                                                     Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.75
              Sally Jewell, United States Secretary of the Interior, 2nd-Day, U.S. Postal
              in Washington, DC (per FRCP rule 4(i))                 Service
                                                                     Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $5.95
              Melissa Albright, Civil Process Clerk, Office of the 2nd-Day, U.S. Postal
              U.S. Attorney for the Western District of Texas in Service
              San Antonio, TX (per FRCP rule 4(i))                   Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.00
              Dr. Benjamin Tuggle, Southwest Regional Director, 2nd-Day, U.S. Postal
              U.S. Fish and Wildlife Service, in Albuquerque,        Service
              NM (per FRCP rule 4(i))                                Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.75
              Daniel M. Ashe, Director, U.S. Fish and Wildlife       2nd-Day, U.S. Postal
              Service, in Washington, DC (per FRCP rule 4(i))        Service
                                                                     Certified Mail             $3.45
                                                                     Return Receipt             $1.40
1/6/2016      Service of Process of Summons and Complaint on Postage - Priority Mail            $9.75
              Attorney General of the United States, U.S.            2nd-Day, U.S. Postal
              Department of Justice, in Washington, DC (per          Service
              FRCP rule 4(i))                                        Certified Mail             $3.45
                                                                     Return Receipt             $1.40
                                                        Total Fees for Service of Summons: $97.65
                 Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 4 of 9

Taylor, Amy R.




From:                          TXW_USDC_Notice@txwd.uscourts.gov
Sent:                          Tuesday, December 15, 2015 2:09 PM
To:                            cmecf_notices@txwd.uscourts.gov
Subject:                       Activity in Case 1:15-cv-01174 American Stewards of Liberty et al v. Department of the
                               Interior et al Complaint



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                          U.S. District Court [LIVE]

                                          Western District of Texas

Notice of Electronic Filing

The following transaction was entered by Glen, Alan on 12/15/2015 at 4:09 PM CST and filed on 12/15/2015
Case Name:           American Stewards of Liberty et al v. Department of the Interior et al
Case Number:         1:15-cv-01174
Filer:               Robert V. Harrison, Sr
                     Cheryl Shell
                     Charles Shell
                     American Stewards of Liberty
                     Walter Sidney Shell Management Trust
                     Kathryn Heidemann
Document Number: 1

Docket Text:
COMPLAINT ( Filing fee $ 400 receipt number 0542-8038734). No Summons requested at this
time, filed by Robert V. Harrison, Sr, Cheryl Shell, Charles Shell, American Stewards of
Liberty, Walter Sidney Shell Management Trust, Kathryn Heidemann. (Attachments: # (1) Civil
Cover Sheet, # (2) Exhibit A - Delisting Petition, # (3) Exhibit B - 60-Day Notice of Intent to
Sue)(Glen, Alan)


1:15-cv-01174 Notice has been electronically mailed to:

Alan M. Glen     aglen@nossaman.com, mpatterson@nossaman.com

1:15-cv-01174 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:
                                                         1
              Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 5 of 9

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1080075687 [Date=12/15/2015] [FileNumber=15085877
-0] [60b2f0c266f82d7a3c00acf5e03d02a4d5bce45c5667622a1682176d489ae8a15
10667a50251f724c069655d0de1b6148add41a1a7bc926107d6638c43d70ec5]]
Document description:Civil Cover Sheet
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1080075687 [Date=12/15/2015] [FileNumber=15085877
-1] [a11fd996e9ddb6bafdddfa30f8927deb98044794a2b35fdc2ff0224297d4e2d88
79d18e68e1b6e9ccb16bad6a920405c744f36d9daf01b7cb5c884b6407ab831]]
Document description:Exhibit A - Delisting Petition
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1080075687 [Date=12/15/2015] [FileNumber=15085877
-2] [730356c642ecfd2fc70f01aaa46ec3f6f2336b8e0dfda17716765170253dbd80c
4943e474635e9d4f6868db44d84a456ebc3ae4948f4593152e0157ae9a7d631]]
Document description:Exhibit B - 60-Day Notice of Intent to Sue
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1080075687 [Date=12/15/2015] [FileNumber=15085877
-3] [5239cefe0eafb80934b7dc425b7fc0222f5d744a5f5c73b4cc44fc84f833637d6
884eb791ca7d9f74bd7c051d17b0fc84383ea6543b3f0bc3df0f167bc90739b]]




                                              2
Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 6 of 9
Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 7 of 9
          Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 8 of 9




                                CERTIFICATE OF SERVICE
       I hereby certify that on April 9, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to the following:

Robert E. Henneke                                  Chad Ennis
Chance D. Weldon                                   Kevin D. Collins
TEXAS PUBLIC POLICY FOUNDATION                     David Springer
Center for the American Future                     BRACEWELL LLP
901 Congress Avenue                                111 Congress Avenue, Suite 2300
Austin, TX 78701                                   Austin, TX 78701
Tel: 512.472.2700                                  Tel: 512.473.7800
Fax: 512.472.2728                                  Fax: 800.404.3970
Email: rhenneke@texaspolicy.com                    Email: chad.ennis@bracewelllaw.com
       cweldon@texaspolicy.com                            kevin.collins@bracewelllaw.com
Attorneys for Intervenor-Plaintiffs                       david.springer@bracewell.com
                                                   Attorneys for Intervenor-Plaintiffs

Lesley Lawrence-Hammer                             Charles W. Irvine
U.S. Department of Justice                         IRVINE & CONNER
Environment & Natural Resources Division           4709 Austin
Wildlife & Marine Resources Section                Houston, Texas 77004
999 18th Street, Suite 370                         Tel: 713.533.1704
Denver, CO 80202                                   Email: charles@irvineconner.com
Tel: 303.844.1368                                  Attorneys for Intervenor-Defendants
Fax: 303.844.1350
Email: lesley.lawrence-hammer@usdoj.gov
Attorneys for Federal Defendants

Jared M. Margolis                                  Jason C. Rylander
CENTER FOR BIOLOGICAL DIVERSITY                    DEFENDERS OF WILDLIFE
2852 Williamette Street #171                       1130 17th Street, N.W.
Eugene, OR 97405                                   Washington, D.C. 20036
Tel: 802.310.4054                                  Tel: 202.682.9400
Email: jmargolis@biologicaldiversity.org           Fax: 202.682.1331
Attorneys for Intervenor-Defendants                Email: jrylander@defenders.org
                                                   Attorneys for Intervenor-Defendants




Case No. 1:15-cv-01174-LY
          Case 1:15-cv-01174-LY Document 180 Filed 04/09/19 Page 9 of 9



Ryan A. Shannon
CENTER FOR BIOLOGICAL DIVERSITY
P.O. Box 11374
Portland, OR 97211-0374
Tel: 214.476.8755
Email: rshannon@biologicaldiversity.org
Attorneys for Intervenor-Defendants

Cody J. Wisniewski                            David F. Barton
MOUNTAIN STATES LEGAL                         GARDNER LAW FIRM
FOUNDATION                                    745 East Mulberry Avenue, Suite 500
2596 South Lewis Way                          San Antonio, TX 78212
Lakewood, Colorado 80227                      Tel: 210.733.8191
Tel: 303.292.2021                             Fax: 210.733.5538
Fax: 303.292.1980                             Email: dbarton@gardnertx.com
Email: cody@mountainstateslegal.com           Attorneys for Amicus Curiae Mountain States
Attorneys for Amicus Curiae Mountain States   Legal Foundation
Legal Foundation

Michael C. Toth                               David J. Hacker
OFFICE OF THE TEXAS ATTORNEY                  Office of Special Litigation
GENERAL                                       ATTORNEY GENERAL OF TEXAS
209 W. 14th St., 8th Floor                    P.O. Box 12548, Mail Code 009
Austin, TX 78701                              Austin, TX 78711-2548
Tel: 512.936.0631                             Tel: 512.936.1414
Email: michael.toth@oag.texas.gov             Email: david.hacker@oag.texas.gov
Attorneys for Amicus Curiae State of Texas    Attorneys for Amicus Curiae State of Texas


                                                             /s/ Paul S. Weiland
                                                              Paul S. Weiland




Case No. 1:15-cv-01174-LY
